DETAILED ACTION

Election/Restrictions
Newly submitted claim 4 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 4 is directed to a species not previously claimed.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 4 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hudis (U.S. Patent 3,664,448).
	Hudis discloses a paving machine having a frame (21) with a plurality of swing leg assemblies (Figure 1, for example).  Each assembly includes a swing leg (24), jacking column (25) and a crawler track (34).  The drive is not disclosed to be a slew drive; however, the present specification specifically states that the slew drive is commercially available.  It would have been obvious to one of ordinary skill at the time of the invention to have used any known drive 
	Regarding claims 5 and 6, given the inclusion of the slew drive, it would have been obvious to one of ordinary skill at the time of the invention to have coupled the slew drive anywhere deemed best suited to proper operation.  Further regarding claim 6, note that Hudis includes telescoping tubes on the jacking column (Figures 9 and 13, for example).
	Because the tracks rotate relative to the jacking columns, given the slew drive addition, claim 7 is deemed to be inherent for proper operation.  Further, it would have been obvious to one of ordinary skill at the time of the invention to have configured Hudis in the manner of claim 7 in order to properly operate the machine.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hudis (U.S. Patent 3,664,448), as applied above, and further in view of Piccoli (U.S. Patent 6,890,123).
Hudis leaves pivoting of leg (24) relative to frame (21) to one skilled in the art.  Piccoli exemplifies that it is not only known to use a hydraulic actuator to pivot a leg (Figure 7, for example), but is also known to use this among a plurality of hydraulic actuators in order to pivot crawler tracks and jacking columns (Figures 3 and 8a, for example).  It would have been obvious to one of ordinary skill at the time of the invention to have configured Hudis as claimed in order to facilitate desired movement, in accordance with the teaching of Piccoli.

Allowable Subject Matter
Claim 1 is allowed.

Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive.  As discussed in applicant’s specification, the slew drive is prior art and is clearly capable of performing the claimed function.  There is nothing outside of ordinary skill in configuring Hudis for use with this known drive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671


/GARY S HARTMANN/Primary Examiner, Art Unit 3671